In an action to recover dam*655ages for personal injuries, defendants appeal: (1) from a judgment of the Supreme Court, Dutchess County, dated and entered June 17, 1960, after a jury trial, upon the jury’s verdict of $25,000 in favor of the infant plaintiff and $3,000 in favor of the adult plaintiff, the infant’s father; and (2) from an order of the same court, dated June 10, 1960, and entered June 21, 1960, denying defendants’ motion to set aside the verdict and for a new trial. Judgment and order affirmed, with one bill of costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur,